Cole, J.
This is an action against Wade Hampton, who was Collector of the State and Internal Improvement taxes and licences due in the parish of Franklin, in 1854, and against his securities on his official bonds.
There was judgment for plaintiff, and defendants have appealed.
1.It is not an objection, that a default is not mentioned in the record to have been taken against some of the defendants; for the bills of exception and a peremptory exception filed by all the defendants, show that they defended the suit.
2.It is objected that the Collector is charged @250 for insolvent and delinquent tax payers. Appellants are in error ; the judgment deducts this amount.
3.There is a bill of exceptions to tbe ruling of the court, permitting the plaintiff to continue the cause as to certain of the defendants.
The court did doI err, inasmuch as each of the securities was bound for a specific and separate amount, for which they were severally liable. Sess. Acts, 1855, p. 82, § 5 ; State v. Wm. Hampton, just decided.
4.The objections to the bond of Wacle Hampton, on the grounds that it had not been approved or received by the proper officers, and attested and recorded as provided by law, are invalid. The securities signed the bond, and Hampton acted under it in the collection of taxes. Neither the principal or securities can plead successfully such objections.
Judgment affirmed, with costs.